Honorable PI.0. Flowers
Secretary of State
Austin, Texas
Dear Sir:                    Attention: Mr. UJallaceScott
                                        Securities Commissioner
                             Opinion No. O-2787
                             Re: Whether members of the Securities
                                  Division of the office of Secretary
                                  of State who attend conference called
                                  by you to be held at Dallas, Texas on
                                  October 8 to 11 will be entitled to
                                  reimbursement from the State for their
                                  expenses, there being in Dallas at
                                  the time a convention of the National
                                  Association of Securities Commissioners.
     opinion request of September 27, 1940, sets out the facts
Y~~?:r
concisely and we therefore quote the same in full:
         ,"The Securities Division of the Office of the Secretary of
          State has made a practice of holding periodic conferences at
          the Office of the Secretary of State which are attended by
          all investigators employed by the Securities Division. These
          conferences are devoted to a study and explanation of the
          Securities Act and of the Real Estate Dealers' License Act and
          discussion of the many problems confronting such investigators.
         An informal program is planned in advance which usually in-
          cludes discussion of the general policy of the department by
          the Secretary of State, the Assistant Secretary of State and
          the Securities Commissioner and specific cases are discussed
          both from the standpoint of settling the particular cases and
          of furnishing exa+les for the solution of other cases. These
          conferences usually result in the discovery of some new method
          of hantllingthe business of the department in a more efficient
          manner, both in the work of the investigators and in the hand-
          ling of the work of the department as it affects the investi-
          gators in general.
         "On October gth, 9th, 10th and 11th of this year the National
         Association of Securities Commissioners will meet in Dallas,
Honorable M. 0. Flowers, page 2    O-2787


    Texas. This meeting will be attended by practically all of
    the State Securitiee Commissioners, by officials of,the Se-
    curities and Exchange Commission, including the Honorable
    Jerome Franks, Chairman of the Securities and Exchange Com-
    mission, by the Honorable Sam Rayburn Speaker of the House
    of Representatives, by the Honorable 6. H. Allred, Regional
    Administrator of the Securuties and Exchange Commission for
    this region, the Securities Commissioners of such neighboring
    states as have securities acts, and by many other men who are
    distinguished in the field of securities regulation. An out-
    standing program has been arranged for this meeting.
     "It is the belief of this department that immeasurably more
     benefit would he obtained by holding the next regular confer-
     ence of the entire personnel of the Securities Division on
     such dates in Dallas, Texas. This department of necessity
     works in close cooperation with the Securities and Exchange
     Commission and in attendance at this meeting will be not only
     the Regional Administrator of the Securities and Exchange Com-
     mission, the Honorable 0. H. Allred, but all members of the
     staff. It is believed that the opportunity for the forces of
     the State Securities Commission and of the National Securities
     Commission to get together and discuss cases and problems on
     which both divisions are working at the present time will be
     of great benefit and will enable the two divisions, and in
    .particular the office of the Secretary of State, to more ef-
     ficiently protect the investing public of Texas~from fraudu-
     lent sales of stocks and securities.
     "As stated above, there will also be present the Securities
     Commissioners of the neighboring states whose cooperation is
     likewise essential to the work of this department and a great-
     er measure of cooperation will undoubtedly be secured from
     such Commiseioners through the closer contacts that will be
     made on this occasion. The Secretary of State of the State
     of Texas, the Assistant Secretary of State of the State of
     Texas and the Securities Commissioner of Texas are planning to
     be in Dallas on these dates and it is planned, if such con-
     ference can be legally called at Dallas instead of at Austin,
     that all members of the Securities Division be given an op-
     portunity to attend such meeting, hear such.addresses, and
     that a conference of the entire personnel of this department
     be held each day at the close of the scheduled program for the
     purpose of discussing the problems and topics discussed by
     the speakers on such program.
     I would, therefore, respectfully request your opinion as to
     whether or not such conference can be legally called at Dal-
     las, Texas instead of at Austin, Texas on the above dates,
     and whether or not the members of th.isdepartment attending
     such conference will be entitled to claim the expenses incur-

                                     *
__r   -.




      Honorable M. 0. Flowers, page 3      O-2787


           red on such trip under the laws of the State of Texas and in
           particular under the provisions of the General Appropriation
           Bill.t'
      From your letter it appears that this conference would be called in
      Austin were it not for the desirability of having it at Dallas on
      the occasion of the convention of the National Association of.Se-
      curities Commissioners. We understand that all the business which
      otherwise would be transacted in Austin will be attended in Dallas
      with the probability that added benefits may be had through attend-
      ing the [meetingsof the National Association during the same period
      of time. The conference to be called by you would be official in
      every respect and the employees summoned by you would be required
      to appear. If we understand you correctly the place of your regu-
      lar conference is changed and perhaps the date is varied slightly
      in order to get the advantages of having your employees attend the
      meetings of the National Association, No new conference is created
      in order to attend the National Association Convention and it is
      apparent that little, if any, added expense would be incurred.
      While the meeting of the National Association would be the cause of
      changing the place of your conference the prime purpose of the
      meeting of the state employees remains the same as itwould be if
      held in Austin. It is our opinion that the inhibition contained
      in the current appropriation bill against paying traveling expenses
      of employees of the state in attending conventions is not applicable
      here, that this conference can be legally called to be held in
      Dallas instead of in Austin, Texas, and that the members of your
      dep;rtment res:~ondingto the request to attend may claim reimburse-
      ments from the State for their expenses. The answer to your ques-
      tion is theref'orean aff'irmativeone.
                                             Yours very truly
      APPROVED OCT. 4, 1940               ATTORNEY GENERAL OF 'TEXAS
      GERiiLDC. MANN
      ATTORNEY GENERAL OF TEXAS


      GRL:rw:ml